DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first acquisition module”, “second acquisition module”, “selection module”, “ranking submodule” “selection submodule” in claims 18-22 and 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 14, 16-19, 21-22, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Publication US 2016/0262077 A1, as cited by the Applicant’s IDS filed 3/17/2020) in view of Khirallah et al. (U.S. Publication US 2019/0182683 A1).
With respect to claims 1, 18, and 35, Zhang et al. discloses a terminal comprising modules executed via a storage, a processor, and a computer program (See the abstract, page 2 paragraph 25, page 2 paragraph 28, and Figures 1 and 2 of Zhang et al. for reference to a UE 130, which is a terminal, comprising modules executed via a memory storing instructions executed by a processor to perform a method of cell selection and cell reselection in the IDLE mode).  Zhang et al. also discloses acquiring measurement configuration information of one or more beams, (See pages 4-5 paragraphs 41-42 of Zhang et al. for reference to system information being broadcasted by an eNB to the UE including information on thresholds to be used when performing measurements).  Zhang et al. further discloses measuring one or more beams to acquire a measurement result of each of the one or more beams (See page 3 paragraph 29, page 3 paragraph 31 and Figure 2 of Zhang et al. for reference to performing measurements on control beams of different cells when performing cell selection and cell reselection).  Zhang et al. also discloses performing, based on the measurement result of each of the one or more beams, the cell selection /cell reselection of a cell in which the terminal camps when the terminal is in an idle state (See page 3 paragraph 29, page 3 paragraph 31 and Figure 2 of Zhang et al. for reference to the UE selecting a cell and reselecting a cell in the IDLE mode based on the measurements of the beams in the cells).  Although Zhang et al. does disclose indicating measurement configuration information via broadcasted system information, Zhang et al. does not specifically disclose the measurement configuration information comprises the number of one or more beams measured by a terminal.  However, Khirallah et al., in the field of communications, discloses, a mobile device (See page 7 paragraph 105 of Khirallah et al.).  Informing a terminal of the number of beams to measure has the advantage of reducing the amount of measurements needed to be performed by the terminal such that the terminal only performs measurements on currently operated beams of cells (See page 7 paragraph 105 of Khirallah et al. for reference to this advantage).  Thus, it would have obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Khirallah et al., to combine informing a terminal of the number of beams to measure, as suggested by Khirallah et al., with the system and method of Zhang et al., with the motivation being to reduce the amount of measurements needed to be performed by the terminal such that the terminal only performs measurements on currently operated beams of cells.
	With respect to claims 2 and 19, Zhang et al. discloses wherein acquiring measurement configuration information of one or more beams, comprises: receiving the measurement configuration information of one or more beams transmitted by a base station through a system broadcast message (See pages 4-5 paragraphs 41-42 of Zhang et al. for reference to the UE receiving configuration information used for measurement of beams via a system information broadcasted by an eNB).  As shown above in the rejections of claims 1, 18, and 35, Khirallah et al. renders obvious measurement configuration information comprises the number of one or more beams measured by a terminal.
	With respect to claims 4 and 21, Zhang et al. discloses wherein performing, based on the measurement result of each of the one or more beams, the cell selection (See page 4 paragraph 35, page 4 paragraphs 38-39, and Figures 4 and 5 of Zhang et al. for reference to the UE using a consolidation measurement of beams in each cell to rank cells and using the ranking of cells to perform cell selection and reselection in the IDLE mode).
	With respect to claim 5, Zhang et al. discloses wherein performing the ranking for the cell reselection based on the measurement result of each of the one or more beams, comprises: selecting a first number of beams in each cell of the cells participating in the ranking, and perform the ranking of the cells based on measurement results of the selected first number of beams;  Page 4 of 13DGN-129US1wherein the first number of beams comprise a beam having an optimal measurement result, a plurality of beams having optimal measurement results, or all beams in each cell (See page 4 paragraphs 38-39 and Figure 5 of Zhang et al. for reference to embodiments wherein the consolidation measurements for each cell are performed only on a selected predetermined number of beams determined to be candidate CBs, i.e. beams having an optimal measurement result).
	With respect to claim 6, Zhang et al. discloses wherein performing the ranking for the cell reselection based on the measurement result of each of the one or more beams, comprises: in a case that each cell of the cells participating in the ranking comprises a second number of beams having measurement results meeting a first (See page 3 paragraph 34, page 4 paragraphs 38-39, and Figures 4 and 5 of Zhang et al. for reference to embodiments wherein the consolidation measurements for each cell are performed only on a selected predetermined number of beams, i.e. a second number of beams, determined to be candidate CBs having a signal measurement greater than a threshold).
	With respect to claim 7, Zhang et al. discloses wherein performing the ranking for the cell reselection based on the measurement result of each of the one or more beams, comprises: ranking cells participating the ranking, based on the number of beams satisfying a second predefined condition in each of the cells; wherein the second predefined condition is that a measurement result is greater than or equal to a second predefined threshold or a measurement result satisfies an S criterion corresponding to a beam (See page 3 paragraph 34, page 4 paragraphs 38-39, and Figures 4 and 5 of Zhang et al. for reference to embodiments wherein cells are ranked according to the number of beams qualified control beams determined for each cell, i.e. method #1, wherein qualified control beams are candidate control beams having a signal measure greater than a threshold).
	With respect to claim 8, Zhang et al. discloses wherein performing the ranking for the cell reselection based on the measurement result of each of the one or more beams, further comprises: in a case that multiple cells have a same number of beams (See page 3 paragraph 34, page 4 paragraphs 39, and Figures 4 and 5 of Zhang et al. for reference to embodiments wherein the cells are ranked according to a combination of the methods, such that if there is a same number of beams determined for multiple cells according to method #1, another method #2-6 may also be used to rank the cells based on the different ways of combining measurements of the determined CBs for each cell to calculate consolidation measurements for each cell).
	With respect to claim 9, Zhang et al. discloses wherein performing the ranking for the cell reselection based on the measurement result of each of the one or more beams, comprises: ranking the cells participating in the ranking, based on measurement results of a fourth number of beams in a predefined receiving antenna group in each cell; wherein the fourth number of beams are all beams in the predefined receiving antenna group or beams having optimal measurement results in the predefined receiving antenna group (See page 3 paragraph 32, page 3 paragraph 34, page 4 paragraphs 38-39, and Figures 4 and 5 of Zhang et al. for reference to beams being formed via array antennas such that they are formed by antenna groups, and for reference to embodiments wherein the consolidation measurements for each cell are performed only on a selected predetermined number of beams, i.e. a second number of beams, determined to be candidate CBs having a signal measurement greater than a threshold); or performing the ranking for the cell reselection based on the measurement result of each of the one or more beams, comprises:  Page 6 of 13DGN-129US1ranking a fifth number of beams based on measurement results of the beams, wherein the fifth number is less than or equal to the number of one or more beams measured by the terminal; wherein, performing, based on the result of the ranking, the cell reselection of the cell in which the terminal camps when the terminal is in the idle state, comprises: selecting a cell corresponding to a beam having a largest measurement result as the cell in which the terminal camps when the terminal is in the idle state (See page 4 paragraph 38 and Figure 5 of Zhang et al. for reference to embodiments wherein the consolidation measurements can be the maximum signal measurement of the CB of the set for each cell, i.e. method #2); or performing the ranking for the cell reselection based on the measurement result of each of the one or more beams, comprises: determining a cell quality of each cell based on the measurement result of each beam; and performing the ranking for cell reselection based on the cell quality of each cell (See page 4 paragraphs 38-39 and Figure 5 of Zhang et al. for reference to embodiments wherein a consolidation measurement is determined for each cell and used to rank each cell, i.e. according to methods #1-#6, wherein the consolidation measurements represent cell qualities of each cell based on the beam measurements).
	With respect to claim 10, Zhang et al. discloses wherein, in a case that beams in each cell of the cells participating in the ranking are at least two beams, an implementation of ranking the cells by using the measurement results of the at least two (See page 4 paragraphs 38-39 and Figure 5 of Zhang et al. for reference to embodiments wherein a consolidation measurement is determined for each cell and used to rank each cell, i.e. according to one or more of methods #1-#6, wherein the consolidation measurements for each cell are calculated in various manners including a mean value of measurements of all candidate CBs, a sum of the measurements of all CBs, and a weighted resulting consolidation measurement for each cell).
	With respect to claims 14 and 31, Zhang et al. discloses wherein performing, based on the measurement result of each of the one or more beams, the cell selection /cell reselection of the cell in which the terminal camps when the terminal is in an idle state, further comprises: determining a cell quality of a cell based on the measurement result of each beam, and selecting a cell based on the determined cell quality (See page 4 paragraphs 38-39 and Figure 5 of Zhang et al. for reference to embodiments wherein a consolidation measurement is determined for each cell and used to perform cell selection and cell reselection, i.e. according to methods #1-#6, wherein the consolidation measurements represent cell qualities of each cell based on the beam measurements).
With respect to claim 16, Zhang et al. discloses wherein determining the cell quality of the cell based on the measurement result of each beam, comprises: determining a cell quality of each cell based on measurement results of an eighth number of beams, wherein the eighth number is the number of beams having optimal measurement results or the number of beams having measurement results higher than a third predefined threshold; or, determining the cell quality of each cell based on measurement results of a ninth number of beams in a receiving antenna group, wherein, the ninth number is less than or equal to the number of all beams in the receiving antenna group cell (See page 3 paragraph 34, page 4 paragraphs 38-39, and Figures 4 and 5 of Zhang et al. for reference to embodiments wherein the consolidation measurements for each cell are performed only on a selected predetermined number of beams, i.e. an eighth or ninth number of beams, determined to be candidate CBs having a signal measurement greater than a threshold, wherein the number of CBs may be less than all beams in a cell).
	With respect to claim 17, Zhang et al. discloses wherein in a case that a cell quality of a cell is determined by using measurement results of at least two beams, determining the cell quality comprises: acquiring a calculation result of the measurement results of the at least two beams, and taking the calculation result as the cell quality, wherein the calculation result is an average value or a sum value of the measurement results of the at least two beams, or a weighting value calculated from the measurement results of the at least two beams (See page 4 paragraphs 38-39 and Figure 5 of Zhang et al. for reference to embodiments wherein a consolidation measurement, i.e. a calculation result, is determined for each cell and used to rank each cell, i.e. according to one or more of methods #1-#6, wherein the consolidation measurements for each cell are calculated in various manners including a mean value of measurements of all candidate CBs, a sum of the measurements of all CBs, and a weighted resulting consolidation measurement for each cell).
	With respect to claim 22, Zhang et al. discloses wherein the ranking submodule is configured to: select a first number of beams in each cell of the cells participating in the ranking, and perform the ranking of the cells based on measurement results of the selected first number of beams; wherein the first number of beams comprise a beam having an optimal measurement result, a plurality of beams having optimal measurement results, or all beams in each cell (See page 4 paragraphs 38-39 and Figure 5 of Zhang et al. for reference to embodiments wherein the consolidation measurements for each cell are performed only on a selected predetermined number of beams determined to be candidate CBs, i.e. beams having an optimal measurement result); or the ranking submodule is configured to: in a case that each cell of the cells participating in the ranking comprises a second number of beams having measurement results meeting a first predefined condition, rank the cells based on the measurement results of the second number of beams; wherein the first predefined condition is that a measurement result is greater than or equal to a first predefined threshold or the measurement result satisfies an S criterion corresponding to a beam (See page 3 paragraph 34, page 4 paragraphs 38-39, and Figures 4 and 5 of Zhang et al. for reference to embodiments wherein the consolidation measurements for each cell are performed only on a selected predetermined number of beams, i.e. a second number of beams, determined to be candidate CBs having a signal measurement greater than a threshold); or the ranking submodule is configured to: rank cells participating the ranking, based on the number of beams satisfying a second predefined condition in each of the cells; wherein the second predefined condition is that a measurement result is greater than or equal to a second predefined threshold or a measurement result satisfies an S criterion corresponding to a beam (See page 3 paragraph 34, page 4 paragraphs 38-39, and Figures 4 and 5 of Zhang et al. for reference to embodiments wherein cells are ranked according to the number of beams qualified control beams determined for each cell, i.e. method #1, wherein qualified control beams are candidate control beams having a signal measure greater than a threshold); or the ranking submodule is configured to: rank the cells participating in the ranking, based on measurement results of a fourth number of beams in a predefined receiving antenna group in each cell; wherein the fourth number of beams are all beams in the predefined receiving antenna group or beams having optimal measurement results in the predefined receiving antenna group (See page 3 paragraph 32, page 3 paragraph 34, page 4 paragraphs 38-39, and Figures 4 and 5 of Zhang et al. for reference to beams being formed via array antennas such that they are formed by antenna groups, and for reference to embodiments wherein the consolidation measurements for each cell are performed only on a selected predetermined number of beams, i.e. a second number of beams, determined to be candidate CBs having a signal measurement greater than a threshold); orPage 11 of 13DGN-129US1 the ranking submodule is configured to: rank a fifth number of beams based on measurement results of the beams, wherein the fifth number is less than or equal to the (See page 4 paragraph 38 and Figure 5 of Zhang et al. for reference to embodiments wherein the consolidation measurements can be the maximum signal measurement of the CB of the set for each cell, i.e. method #2).

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Khirallah et al., and in further view of Kim et al. (U.S. Publication US 2017/0111886 A1).
With respect to claims 3 and 20, although Zhang et al. discloses measuring signal strength of control beams in the cells (See page 3 paragraph 29 for reference to measuring signal strength, signal energy, signal power, signal quality, etc.), Zhang et al. does not specifically disclose the measurements being a Reference Signal Reception Power (RSRP) and/or a Reference Signal Reception Quality (RSRQ) of each of the one or more beams and the control beams comprising at least one of a secondary Synchronization Signal (sSS) and a Demodulation Reference Signal (DMRS); or at least two of the sSS, a primary Synchronization Signal (pSS), and the DMRS.  These types of signals and measurements are well known in the art of cellular communications.  For example Kim et al., in the field of communications, discloses a UE performing measurements SSS beams calculated RSRP/RSRQ measurements for beams (See page 7 paragraph 50 of Kim et al.).  Thus, it is believed it would have been obvious for one of ordinary skill in the art at the time of effective filing, when .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen, IV et al. (U.S. Publication US 2019/0319686 A1), Martin et al. (U.S. Patent US 10/848,983 B2), and Chen et al. (U.S. Publication US 2020/0022040 A1), each disclose relevant systems and methods of performing cell selection according to beam measurements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON E MATTIS/Primary Examiner, Art Unit 2461